Citation Nr: 1040943	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-47 635	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE


Entitlement to an initial rating greater than 30 percent prior to 
July 21, 2010, and greater than 70 percent thereafter, for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which granted the Veteran's claim of service connection 
for PTSD and assigned a 30 percent rating effective November 20, 
2008.  Although the Veteran initially requested a videoconference 
Board hearing, it appears that he notified the RO in September 
2010 that he was cancelling his Board hearing request.  See 
38 C.F.R. § 20.704 (2010).

In an August 2010 rating decision, the RO assigned a higher 
70 percent rating for PTSD effective July 21, 2010.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
December 1967 to December 1971.

2.	On September 27, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant , through his/her authorized representative, 
has withdrawn this appeal and, hence, there remain no allegations  
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


